Order filed September 9, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00281-CV
                                    ____________

                          SANDRA ST. JOHN, Appellant

                                           V.

               RAYMOND CRAIG HEARNE JUNIOR, Appellee


                On Appeal from the County Probate Court No. 2
                            Harris County, Texas
                       Trial Court Cause No. 483017

                                     ORDER
      The notice of appeal in this case was filed May 19, 2021. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before September 24, 2021. See Tex. R. App.
P. 5. If appellant fails to timely pay the fee, the appeal will be dismissed.

                                    PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.